DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
In the amendment filed 12/02/2021, the following has occurred: claims 2 and 4-9 have been amended. Claim 11 have been added. Claims 2-11 are pending and are presented for examination.

RESPONSE TO ARGUMENT
Applicant argues as follows:
Applicant respectfully notes the citation of Kemp, which appears alleged to show a diversity of general prices for different traders on an exchange.
However, applicant respectfully submits that Kemp fails to produce the limitations:
“_..determine a first normalized price for the order based on respective user specific cost data associated with the user, and a second normalized price for the order for the at least one other user; and
render an interface screen on the display device comprising the normalized price for the user,

differs from the second normalized price for the order for the item for the at least one other user.”
That is, as summarized above, the two different prices reflect prices for the same item to be traded, with the prices rendered different according to the specific cost data associated with the user, which differs from corresponding information for the other user. For example, a commission for trading the item for the first user may be different than a commission for a second user, for the same item. Accordingly, the normalized price for the same item will be different between the two users.
The above argument is persuasive. Examiner recites Rampell as disclosing the same item for different users at different pricing. See paragraphs 0149 and 0165.
Applicant argues as follows:
Applicant further notes Ondyak that, as alleged, shows detecting normalized prices, as cited at paras. [0119], [0170] (c-f., the twelve criteria indicated in [0107]-[0118]). However, applicant respectfully submits that Ondyak fails to show a normalization criteria that differs between two different users for a same item, resulting in different normalization prices for the same item between the two different users. In short, applicant respectfully agrees with the Office Action in Ondyak’s failure to show the differing normalized prices (OA, pg. 5).
The above argument is persuasive. Examiner recites Rampell as disclosing the same item for different users at different pricing. See paragraphs 0149, 0165, 0387 and 0410.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 ,11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ondyak et al (PGPub 2008/0243668) and further in view of Rampell et al (PGPub 2008/0071634).

As regards claims 2, Ondyak discloses a network interface; [0056, 0148]
a biometric sensor; [0170]
a memory; [0170]
a display device; [0171]
at least one processor configured to: receive a request from a user for authentication; [0169]
detect biometric data associated with the user via the biometric sensor; [0170]
compare the biometric data with second biometric data stored in the
memory; [0170]
authenticate the user in response to determining that there is a positive
match between the biometric data and the second biometric data; [0170]
receive from the user a request for market data associated with an item; [0170]
retrieve market data for the item, the market data comprising a price
associated with an order for the item; [0170]
retrieve, via the network interface, user specific cost data associated with
the user and at least one other user; [0119]
determine a first normalized price for the order based on respective user specific cost data associated with the user and a second normalized price for the order for the at least one other user;[0119] and
Ondyak does not expressly disclose render an interface screen on the display device comprising the first normalized price for the user wherein the first normalized price for the order for the item for the user differs from the second normalized price for the order for the item for the  at least one other user.
Rampell discloses render an interface screen on the display device comprising the first normalized price for the user wherein the first normalized price for the order for the item for the user differs from the second normalized price for the order for the item for the  at least one other user. [0149, 0165, An alternate payment platform 100 may include a primary vendor interface 112. The primary vendor interface 112 may interconnect with other aspects of the alternate payment platform 100 such as a primary transaction facility 114, the payment module 108, and the like. The primary vendor interface 112 may facilitate a vendor interacting with the alternate payment platform 100. A primary vendor 144 may access the alternate payment platform 100 through one or more web sites or web pages of the primary vendor interface 112. The primary vendor interface 112 may include a welcome guide that may guide a vendor setting up an account and interacting with the alternate payment platform 100. The vendor may enter information such as primary offer 164 descriptions, primary offer 164 pricing, offer preferences and restrictions, pricing adjustments based on geographic location, pricing adjustments based on a temporary sale, pricing volume discounts, authorization codes or authorization URLs, lists of authorization codes or authorization URLs, rules or guidelines associated with the lists, payment account information, vendor reporting 110 requirements, user 154 information, vendor contact information such as an email address, checkout page URLs, checkout page alternate payment offer options, payee bank details such as bank account number, contact preference information, minimum acceptable price for a completed secondary offer 160 that relates to a primary offer 164, and the like. The primary vendor interface 112 may provide web pages that facilitate a primary vendor 144 viewing and exporting reports generated by vendor reporting 110 and paragraphs 0347, 0391] 
It would have been obvious for a person of ordinary skill in the art at the time of the invention was made to use Rampell in the device of Ondyak. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 3, Ondyak and Rampell disclose the apparatus of claim 2, Ondyak discloses wherein the market data comprises a price for each of a plurality of orders for the item.[0170]

As regards claim 4, Ondyak and Rampell disclose the apparatus of claim 2, Ondyak discloses wherein the at least one processor is further configured to render on the display device a listing of orders sorted by a given normalized price, the orders being customized for the user.[0151]

As regards claim 5, Ondyak and Rampell disclose the apparatus of claim 2, Ondyak discloses wherein the at least one processor is further configured to refresh and resort the interface screen to reflect real time changes in the market data for the item.[0153]

As regards claim 11, Ondyak and Rampell discloses the apparatus of claim 2, Ondyak do not disclose wherein the market data includes at least one of a user- specific fee, rebate or commission associated with the order for the item, wherein the first normalized price differs from the second normalized price because of a difference in the user-specific fee, rebate or commission for the order for the item between the user and the at least one other user. 
Rampell discloses wherein the market data includes at least one of a user- specific fee, rebate or commission associated with the order for the item, wherein the first normalized price differs from the second normalized price because of a difference in the user-specific fee, rebate or commission for the order for the item between the user and the at least one other user.. [0149, 0165, 0387, 0410]
It would have been obvious for a person of ordinary skill in the art at the time of the invention was made to use Rampell in the device of Ondyak. 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Claims 6-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ondyak et al (PGPub 2008/0243668) and in view of Rampell et al (PGPub 2008/0071634) and in further view of Kemp et al (Patent 8694398) 

As regards claim 6, Ondyak and Rampell disclose the apparatus of claim 5, Ondyak and Rampell do not disclose wherein the interface screen comprises at least one element for the user to alternatively re-sort orders based on a non-normalized price and the first normalized price.
Kemp discloses wherein the interface screen comprises at least one element for the user to alternatively re-sort orders based on a non-normalized price and the first normalized price. [Col 12 lines 44-67]
It would have been obvious for a person of ordinary skill in the art at the time of the invention was made to use Kemp in the device of Ondyak and Rampell. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 7, Ondyak and Rampell discloses the apparatus of claim 2, Ondyak and Rampell does not expressly disclose wherein the at least one processor is further configured to determine the first normalized price for the order for the user based on at least one commission formula in order to determine cost data. 
Kemp discloses wherein the at least one processor is further configured to determine the first normalized price for the order for the user based on at least one commission formula in order to determine cost data. . [Col 12 lines 44-67]
It would have been obvious for a person of ordinary skill in the art at the time of the invention was made to use Kemp in the device of Ondyak and Rampell. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 8, Ondyak and Rampell discloses the apparatus of claim 2, Ondyak and Rampell does not expressly disclose wherein the at least one processor is further configured to render the market data in a grid in the interface screen, the grid comprising a cell for the first normalized price, a non-normalized price, and a size of each order. 
Kemp discloses wherein the at least one processor is further configured to render the market data in a grid in the interface screen, the grid comprising a cell for the first normalized price, a non-normalized price, and a size of each order. [Col 12 lines 44-67]
It would have been obvious for a person of ordinary skill in the art at the time of the invention was made to use Kemp in the device of Ondyak and Rampell. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 9, Ondyak and Rampell discloses the apparatus of claim 2, Ondyak and Rampell does not expressly disclose wherein the at least one processor is further configured to render, on the display device, order data in an order listing with order depth below a best bid and/or best offer such that a plurality of orders in the order depth are displayed with prices normalized for transaction costs.
Kemp discloses wherein the at least one processor is further configured to render, on the display device, order data in an order book with order depth below a best bid and/or best offer such that a plurality of orders in the order depth are displayed with prices normalized for transaction costs. [Col 3 lines 62-66, col 4 lines 4-25, 55-65]
It would have been obvious for a person of ordinary skill in the art at the time of the invention was made to use Kemp in the device of Ondyak and Rampell. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 10, Ondyak and Rampell discloses the apparatus of claim 9, Ondyak and Rampell  does not expressly disclose wherein the at least one processor is further configured to render a plurality of orders on the display device at normalized prices computed to reflect respective transaction cost rates.
Kemp discloses wherein the at least one processor is further configured to render a plurality of orders on the display device at normalized prices computed to reflect respective transaction cost rates.[col 4 lines 55-65]
It would have been obvious for a person of ordinary skill in the art at the time of the invention was made to use Kemp in the device of Ondyak and Rampell. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Conclusion
Additional prior art not used in this rejection includes Miller et al (PGPub 2002/0029181). Miller discloses a system, method and article of manufacture are provided for allowing bidding on products. A summary of user demand for a product is generated based on user input of product information. The summary is presented to a plurality of sellers of the product. Bids are received from the sellers for a price of the product. The lowest bid is selected and is presented to a reseller of the product.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698